DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-3-2019 and           11-2-2020 are being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Thiesen, et. al., U.S. Patent Number 7,999,212, published August 16, 2011.

As per claim 1, Thiesen discloses a device for at least one of detecting and tracking a projectile, the device comprising: 
at least one receiving antenna, for receiving at least an electromagnetic signal emitted by at least one radar in the radio-frequency range, - at least one amplifier configured to amplify the electromagnetic signal received by the receiving antenna, and at least one emitting antenna (Thiesen, Fig. 6 and Col. 12, lines 65-67),
wherein said emitting antenna is configured to return, at an output of the device, an amplified electromagnetic signal for calculating data indicative of the trajectory of the projectile based at least on said amplified electromagnetic signal, said device being configured to maintain said electromagnetic signal in the radio-frequency range from its reception by the receiving antenna to its return as an amplified electromagnetic signal by said emitting antenna at the output of the device (Thiesen, Col. 5, lines 56-67 and Col. 12, lines 65-67 where the signal is sent from the munition to the radar).

As per claim 2, Thiesen further discloses the device of claim 1, wherein a function representing the amplified electromagnetic signal with respect to time at the output of the device differs from a function representing the electromagnetic signal 

As per claim 3, Thiesen further discloses the device of claim 1, wherein the receiving antenna is configured to output an electromagnetic signal with a first polarization, and the emitting antenna is configured to output an electromagnetic signal with a second polarization, wherein the first polarization is different from the second polarization (Thiesen, Col. 3, lines 22-25 and Col. 4, lines 1-3).

As per claim 4, Thiesen further discloses the device of claim 1, further configured to modulate the electromagnetic signal before or after its amplification by the amplifier (Thiesen, Col. 8, lines 42-46 using phase modulation).

As per claim 5, Thiesen further discloses a projectile comprising a device according to claim 1 (Thiesen, Col. 3, lines 59-65).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiesen in view of Van Ommeren, U.S. Patent Application Publication Number 2014/0327568, published November 6, 2014.

As per claims 6 and 16, Thiesen further discloses a system for at least one of detecting and tracking a projectile, comprising:
at least one radar (Thiesen, Col. 6, lines 25-30),
wherein the device is configured to: sense and amplify said electromagnetic signal in order to return an amplified electromagnetic signal at an output of the device, and to maintain said electromagnetic signal in the radio-frequency range from its sensing by the device to its return as an amplified electromagnetic signal at the output of the device (Thiesen, Co. 5, lines 55-67), 
and at least one processing unit, configured to calculate data indicative of the trajectory of the projectile, based at least on the sensing of said amplified electromagnetic signal (Thiesen, Col. 5, lines 57-63).
Thiesen fails to disclose the radar transmitting signals.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide active radar in order to gain the benefit of tracking the device when communications are down.

As per the limitations of claim 7, Thiesen as modified by Van Ommeren discloses the system of claim 6, wherein a function representing the amplified electromagnetic signal with respect to time at the output of the device differs from a function representing the electromagnetic signal sensed by the device with respect to time only by a difference in the amplitude (Thiesen, Col. 11, lines 20-25 where amplitude comparison is done).

As per claims 8 and 18, Thiesen as modified by Van Ommeren further discloses the system of claim 6, further comprising one or more passive and/or active radars and/or antennas for sensing the amplified electromagnetic signal (Thiesen, Col. 6, lines 25-30).

As per claims 9 and 17, Thiesen discloses the system of claim 6 but fails to explicitly discloses determining impact point.
Van Ommeren teaches determination of impact point (¶32).
As Thiesen is guiding a projectile to a target, it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an impact point in order to gain the obvious benefit of determining the projectile will hit the correct target.

As per claim 10, Thiesen as modified by Van Ommeren discloses the system of claim 9, wherein the system is configured to send a command to the projectile based on the determined impact point (Thiesen, Col. 4, lines 20-25 where commands are sent to projectile).
As per claim 11, Thiesen as modified by Van Ommeren further discloses the system of claim 10, wherein the radar is configured to send the command (Thiesen, Col. 4, lines 20-25).

As per claim 12, Thiesen as modified by Van Ommeren further discloses the system of claim 6, wherein the device comprises at least a receiving antenna which outputs an electromagnetic signal with a first polarization, and at least an emitting antenna which outputs an electromagnetic signal with a second polarization, wherein the first polarization is different from the second polarization (Thiesen, Col. 3, lines 22-25 and Col. 4, lines 1-3).


It would have been obvious to a person of ordinary skill in the art at the time of the invention to track a plurality in order to gain the benefit of allowing for high fire rates as taught by Van Ommeren.

As per claims 14 and 19, Thiesen as modified by Van Ommeren further discloses the system of claim 6, wherein the data indicative of the trajectory of the projectile are calculated based at least on the sensing of the amplified electromagnetic signal, without using information of additional position sensors (Thiesen, Col, 3, lines 25-30).


Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiesen and Van Ommeren as applied to claims 6 and 16 above and further in view of Praskovsky, et. al., U.S. Patent Application Publication Number 2006/0290561, published December 28, 2006.

As per claims 15 and 20, Thiesen as modified by Van Ommeren discloses the system of claim 6, wherein: 
the radar is configured to send electromagnetic signals (Van Ommeren, ¶23) and wherein the processing unit is configured to perform a differentiation between: amplified electromagnetic signals returned by the device towards the radar, and amplified electromagnetic signals returned by the device and sensed by the radar after their reflection on one or more obstacles, for calculating data indicative of the trajectory of the projectile (Thiesen, Col. 11, lines 20-25 and Col. 8, lines 50-55).
Thiesen as modified by Van Ommeren fails to provide a specific PRF.
Praskovsky teaches a radar PRF under 100kHz (¶112).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the PRF limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646